[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14893         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        APRIL 13, 2011
                                      ________________________        JOHN LEY
                                                                        CLERK
                              D.C. Docket No. 4:10-cr-10007-KMM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellee,

                                               versus

ADRIAN A. HERNANDEZ,

llllllllllllllllllllllllllllllllllllllll                          Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (April 13, 2011)



Before CARNES, MARTIN, and KRAVITCH, Circuit Judges.

PER CURIAM:
      Adrian Hernandez appeals his 41-month sentence, imposed after he pleaded

guilty to one count of reentry of a deported alien, in violation of 8 U.S.C. §§ 1326

(a), (b)(1). Hernandez challenges the reasonableness of his sentence. After

review, we affirm.

                                          I.

       “We review sentencing decisions only for abuse of discretion, and we use a

two-step process.” United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009).

First, we “ensure that the district court committed no significant procedural error,

such as failing to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence—including an explanation for any deviation from the

Guidelines range.” Id. (quoting Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.

586, 597 (2007)). If we conclude that no procedural error occurred, “the second

step is to review the sentence’s ‘substantive reasonableness’ under the totality of

the circumstances, including ‘the extent of any variance from the Guidelines

range.’” Id. (quoting Gall, 552 U.S. at 51, 128 S. Ct. at 597). “If the district

court’s sentence is within the guidelines range, we expect that the sentence is

reasonable.” United States v. Alfaro-Moncada, 607 F.3d 720, 735 (11th Cir.

                                          2
2010); see also United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008)

(“Although we do not automatically presume a sentence within the guidelines

range is reasonable, we ‘ordinarily . . . expect a sentence within the Guidelines

range to be reasonable.’” (quoting United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005)).

      As for procedural error, Hernandez contends that the district court failed to

consider the § 3553(a) factors. His argument lacks merit. In imposing its

sentence, the district court stated that it had “considered the statements of all [the]

parties [and] the advisory guidelines and the statutory factors.” The district

court’s acknowledgment that it had considered the § 3553(a) factors “alone is

sufficient in post-Booker sentences.” United States v. Scott, 426 F.3d 1324, 1330

(11th Cir. 2005). No procedural error occurred.

      Hernandez also challenges the substantive reasonableness of his 41-month

sentence, which was at the lowest end of his advisory Guidelines range of 41 to 51

months imprisonment. He argues that his sentence is substantively unreasonable

because his Guidelines range is too high, and the district court failed to take into

account his cultural assimilation in this country and his age when he committed

the criminal offense that resulted in his deportation. However, we see no error in

the district court’s imposition of a low-end guideline sentence for Hernandez. See

                                           3
United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (We may

vacate a defendant’s sentence as substantively unreasonable only if “we are left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.”

(quotation marks omitted)). Accordingly, we affirm Hernandez’s sentence.

      AFFIRMED.




                                          4